In an action (1) pursuant to article 15 of the Real Property Law, for a determination that, with respect to plaintiffs’ real property, said plaintiffs have a right of ingress and egress over the adjacent property of defendant Palisades Interstate Park Commission; or (2) in the alternative, pursuant to section 473 of the Civil Practice Act, for a declaratory judgment to the same effect, plaintiffs appeal from a judgment of the Supreme Court, Rockland County, entered January 12, 1962 upon the decision and opinion of said court (32 Mise 2d 101) after a nonjury trial, dismissing the complaint on the merits. Judgment affirmed, without costs. No opinion. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.